ann marie minihan petitioner and john j minihan jr intervenor v commissioner of internal revenue respondent docket no filed date p petitioned for review of r’s denial of innocent spouse relief under sec_6015 and r created a separate_account for each spouse in order to pursue collection from i p’s former husband while collection against p was suspended pursuant to sec_6015 while p’s petition was pending r collected the entire tax_liability at issue by levying on a bank account owned jointly by p and i as a result p now seeks a refund pursuant to sec_6015 in the amount of of the funds levied from the joint account r contends that p is not entitled to a refund of funds owned jointly by p and i and applied to i’s liability held under state law p owned a share of the funds held in the joint bank account and she is not precluded from a refund under sec_6015 of her share of levied funds roger m ritt for petitioner john j minihan jr for himself erika b cormier for respondent gustafson judge this case arises from petitioner ann minihan’s timely request under sec_6015 for innocent spouse relief from joint liability for tax_year sec_2001 sec_2002 sec_1 unless otherwise indicated all citations of sections refer to the internal_revenue_code_of_1986 u s c as amended and all citations of rules refer to the tax_court rules_of_practice and procedure verdate 0ct jun jkt po frm fmt sfmt v files minihan sheila united_states tax_court reports and the internal_revenue_service irs denied ms minihan’s request for relief because it con- cluded she had not shown that it would be inequitable to hold her responsible for the tax_liability on date ms minihan filed with this court a timely petition appealing the irs’s denial of innocent spouse relief and asking this court to determine the appropriate relief avail- able to her under section 6015-in particular a refund of her share of the funds taken by the irs from a joint bank account to satisfy the separate liability of her former husband inter- venor john minihan for the joint income_tax debt the irs contends that ms minihan is not entitled to any relief from joint liability under sec_6015 and that even if she is entitled to such relief she is not entitled to any refund of the money levied from the joint account on feb- ruary the irs moved for summary_judgment pursu- ant to rule on the second issue only ie ms minihan’s non-entitlement to a refund of the levied funds on date the court held a hearing on the irs’s motion took that motion under advisement and held a partial trial of the facts pertinent to the refund issue the irs’s motion for summary_judgment will be denied as moot in view of the partial trial and the refund issue will be decided in favor of ms minihan findings_of_fact at the time ms minihan filed her petition she resided in massachusetts on date mr minihan intervened in this action pursuant to rule b at the time mr minihan filed his notice of intervention he also resided in massachusetts the question whether a sec_6015 petitioner is eligible for any relief is logically prior to the question whether she is entitled to a particular form of relief ie a refund and in a sense the court’s holding a partial trial on the latter question first puts the cart before the horse however because here the entire joint liability has been satisfied petitioner’s request for relief is moot since the irs will engage in no more collection activity unless a refund is pos- sible the irs sensibly moved for partial summary_judgment on this issue since if the motion succeeded the parties and the court could avoid a trial on the fact-intensive and sometimes vexing question of entitlement to equitable relief under sec_6015 we follow the irs’s lead in addressing the refund question first but we decide here that petitioner’s eligibility for sec_6015 relief cannot be avoided in this case verdate 0ct jun jkt po frm fmt sfmt v files minihan sheila minihan v commissioner the minihans’ family and finances mr and ms minihan were married in they have three daughters born in and throughout their marriage mr minihan worked outside the home in var- ious business ventures while ms minihan worked as a homemaker raising their daughters before their divorce the minihans enjoyed in ms minihan’s words an upper-middle class lifestyle that included living in a dollar_figure million home in hingham massachusetts owning a summer home on cape cod and sending their daughters to private school tax filings mr minihan handled the family finances ms minihan alleges that it was not until after the minihans’ financial situation deteriorated in that ms minihan became aware of and involved in their finances during the tax years in question mr minihan prepared joint federal_income_tax returns for mr and ms minihan both mr and ms minihan signed the returns for these years however allegedly unbe- knownst to ms minihan when mr minihan filed the joint returns he did not remit payment of the federal_income_tax balances or additions to tax due for or this resulted in the irs’s assessing the amounts due plus additions to tax the irs has never determined an understatement or deficiency against mr or ms minihan in the irs started collection activity with regard to the minihans’ unpaid taxes additions to tax and interest for tax_year sec_2001 and sec_2002 over the course of and the irs by levy collected dollar_figure which the irs applied against the minihans’ and tax_liabilities the irs did not make any additional levies until ms minihan says she first learned about the federal_income_tax delinquencies when she saw irs correspondence in date regarding their unpaid taxes after learning this joint returns at her accountant’s suggestion for reasons not clear in our record but she did not remit payments for the tax or additions to tax due on those returns information ms minihan resubmitted their for the minihans filed their joint_return and paid their tax due on time but incurred an estimated_tax penalty which remained unpaid until the irs’s and levies collected the entire amount due verdate 0ct jun jkt po frm fmt sfmt v files minihan sheila united_states tax_court reports divorce sale of house and innocent spouse petition the minihans’ marriage rapidly deteriorated in the summer of and ms minihan filed for divorce in the probate and family court of massachusetts on date the divorce which was not finalized until date was contentious and difficult for the minihans in the minihans sold their family house in hingham massachu- setts-which the two of them had owned jointly-and depos- ited the net_proceeds from the sale into a joint bank of america certificate of deposit account which likewise the two of them owned jointly it was their mutual intention that mr and ms minihan would be co-owners of the bank of america account that they would each be entitled to an equal amount of the account and that they would keep the money in the account so neither one could run off with it since the money in the account was to be used to fund their children’s education when the divorce was finalized in date the final divorce decree provided that all of the funds remaining in the bank of america account-about dollar_figure after the irs levies discussed below-would be used to pay their children’s education expenses since the remainder of the funds would be consumed with the chil- dren’s education expenses the divorce decree did not address any further asset division with respect to this account on date the irs received ms minihan’s form_8857 request for innocent spouse relief requesting relief from joint_and_several_liability for the tax due for tax_year sec_2001 through in accordance with irs procedure upon the filing of ms minihan’s request for sec_6015 relief the irs moved mr and ms minihan’s joint assessment accounts to separate mirrored accounts for each of the tax years although there are irregularities in the paperwork for the account we find that it was a joint account that mr and ms minihan co-owned in her objection to the irs’s motion for sum- mary judgment ms minihan included several exhibits that refer to her as co owner of a cd at bank of america with an account ending or refer to the bank of america account as a joint bank account in addition ms minihan testified regarding the bank of america account that we both had to go to the bank and we both had to be there to sign for the withdrawal ms minihan’s post-trial submissions repeatedly refer to the account as a joint account finally the bank of america account’s cd deposit receipt and modification agree- ment show that the account title included both mr and ms minihan after ms minihan filed her petition for innocent spouse relief the irs created separate mir- rored accounts for the joint tax_liability pursuant to internal_revenue_manual irm pt date mirror ed accounts are currently created for innocent spouse cases this allowed the irs to pursue mr minihan for collection on the entire joint liability amount while collection against ms minihan was suspended see id pt verdate 0ct jun jkt po frm fmt sfmt v files minihan sheila minihan v commissioner thereafter the irs had a separate_account for each spouse reflecting for each the same liabilities derived from their joint filings in date in the midst of the divorce proceedings mr minihan sent a letter to the irs informing it about the joint bank of america account that held the proceeds from the sale of their hingham house the bank account balance at the time of the letter was about dollar_figure shortly after receiving mr minihan’s letter the irs issued to ms minihan a final appeals determination denying her claim for innocent spouse relief in response ms minihan filed a timely petition with this court on date collection of mr minihan’s separate liability by date the balance in the joint account was about dollar_figure since money in the account had been used to pay for their children’s education expenses legal fees asso- ciated with the minihans’ divorce and unspecified state taxes in date the irs issued two notices of levy to bank of america attaching mr minihan’s interest in the bank of america account one levy was to satisfy his income_tax liabilities for the taxable_year sec_2001 and sec_2002 and the other was to satisfy his liabilities for the taxable years and on date the irs received a levy payment of dollar_figure from bank of america which was applied to mr minihan’s income_tax liabilities for the taxable_year sec_2001 and sec_2002 in the amounts of dollar_figure and dollar_figure and which satisfied the remaining liability for those years on date the irs received a levy payment of dollar_figure from bank of america which was applied to mr minihan’s income_tax liabilities for the taxable years and in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure and which satisfied the remaining liability for those years the irs’s motion for summary_judgment and trial on date the irs moved for summary judg- ment with regard to ms minihan’s petition for relief under date mirroring will also allow collection activity to continue for the nonrequesting spouse any payment collected from mr minihan was credited to both mirrored accounts see id pt verdate 0ct jun jkt po frm fmt sfmt v files minihan sheila united_states tax_court reports sec_6015 the irs argued that since the entire joint_and_several_liability had been fully paid_by application of the levied funds to mr minihan’s tax account collection activity would cease and the only relief that ms minihan might thereafter seek would be a refund the irs contends that as a matter of law ms minihan is not entitled to a refund because the liability was paid not with ms minihan’s sepa- rate funds but with joint funds after hearing the parties’ arguments on the motion the court took under advisement the irs’s motion for summary_judgment and proceeded with a partial trial on the issue in the irs’s motion pro bono counsel entered an appearance on ms minihan’s behalf for trial at trial ms minihan con- tended that the irs had levied upon property that mr minihan could not acquire unilaterally and that a share of the money levied constituted separate payments by ms minihan of which she could be entitled to a refund after trial ms minihan moved to reopen the record in order to submit additional documentary_evidence from bank of america regarding the ownership and nature of the joint account the proffered evidence included a certificate of deposit receipt and a modification agreement from bank of america although mr minihan and the irs object to ms minihan’s motion to reopen the record we will overrule those objections reopen the record and receive into evidence ms minihan’s documents submitted after trial presently before the court is the question whether ms minihan is precluded from obtaining a refund of the levied reopening the record to receive additional evidence is a matter within the discretion of the trial_court 401_us_321 114_tc_276 we exercise our discretion and grant ms minihan’s motion however she evidently offers the documents in an attempt to show that she owned the account unilaterally or that by the terms of the account mr minihan could not and therefore his creditors could not access the funds without her express consent if we were decid- ing only the irs’s motion for summary_judgment the documents might be sufficient to raise a genuine issue of material fact as to joint_ownership but having conducted a trial we are actu- ally deciding the issue and we do not as under rule make every inference in ms minihan’s favor and impose on her only the burden to raise genuine issues of fact rather we weigh evi- dence and find facts and in so doing we find-in part on the basis of ms minihan’s admissions see supra note -that the account was a joint account therefore reopening the trial record for this evidence has little practical effect and could even be criticized for that reason see butler v commissioner t c pincite the court will not grant a motion to reopen the record unless the evidence probably would change the outcome of the case but we allow ms minihan’s late-produced documents into evidence lest there be any doubt that she has had her day in court on this point verdate 0ct jun jkt po frm fmt sfmt v files minihan sheila minihan v commissioner funds because they were funds from a joint account applied to mr minihan’s tax account i standard and scope of review opinion in determining whether a taxpayer is entitled to equitable relief under sec_6015 we may consider evidence intro- duced at trial which was not included in the administrative record 130_tc_115 and we apply a de novo standard of review 132_tc_203 except as otherwise provided in sec_6015 the taxpayer bears the burden_of_proof see rule a 119_tc_306 aff ’d 101_fedappx_34 6th cir ii joint_and_several_liability and sec_6015 relief a general principles sec_6013 provides that if married taxpayers file a joint_return the tax is computed on the taxpayers’ aggregate income and liability for the resulting tax is joint_and_several see also c f_r sec_1_6013-4 income_tax regs that is each spouse is responsible for the entire joint tax_liability however sec_6015 provides as follows sec_6015 equitable relief -under procedures prescribed by the secretary if- taking into account all the facts and circumstances it is inequi- table to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability thus a taxpayer may be relieved from joint_and_several_liability under sec_6015 if taking into account all the facts and circumstances it is inequitable to hold the tax- payer liable in accord with the statutory provision that sec_6015 relief is to be granted u nder procedures prescribed by the secretary the commissioner has issued revenue procedures to guide irs employees in determining whether a requesting spouse is entitled to relief from joint_and_several_liability see revproc_2003_61 2003_2_cb_296 modifying and super- verdate 0ct jun jkt po frm fmt sfmt v files minihan sheila united_states tax_court reports seding revproc_2000_15 2000_1_cb_447 revenue proce- dure supra lists the factors that irs employees should consider and the court may consult those same fac- tors among other factors when reviewing the irs’s denial of relief under sec_6015 see 120_tc_137 for purposes of this opinion we assume without deciding that ms minihan is entitled to relief under sec_6015 and we do not further address that issue b sec_6015 refund relief when a taxpayer seeks relief under sec_6015 the relief comes in the form of being excused from joint and sev- eral liability for the joint tax due and the taxpayers’s liability is recalculated as if a married-filing-separately return had been properly filed 136_tc_432 if the irs has not collected the joint tax due the taxpayer would then be required to pay only the portion attributable to her as calculated on a married-filing-sepa- rately basis id if the irs has already collected the tax the situation that now exists in this case the taxpayer may be allowed a refund under sec_6015 which provides as follows sec_6015 credits and refunds - in general -except as provided in paragraphs and not- withstanding any other law or rule_of law other than sec_6511 sec_6512 sec_7121 or sec_7122 credit or refund shall be allowed or made to the extent attributable to the application of this section however before any taxpayer may be allowed a refund_or_credit there must be a determination that the taxpayer has made an overpayment 126_tc_47 thornton j concurring aff ’d 533_f3d_1136 9th cir sec_6402 makes this expressly clear stating sec_6402 general_rule -in the case of any overpayment the sec- retary within the applicable_period of limitations may credit the amount of such overpayment including any interest allowed thereon against any liability in respect to an internal revenue tax on the part of the person who on date the irs released a proposed revenue_procedure to supersede revproc_2003_61 see notice_2012_8 2012_4_irb_1 no changes are proposed there that would affect the issues we discuss here verdate 0ct jun jkt po frm fmt sfmt v files minihan sheila minihan v commissioner made the overpayment and shall refund any balance to such person emphasis added a taxpayer makes an overpayment if she remits funds to the secretary in excess of the tax for which she is liable 332_us_524 defining an overpayment as any payment in excess of that which is properly due see also 123_tc_15 therefore even if a taxpayer is relieved from joint and sev- eral liability for the tax due on a joint_return by application of sec_6015 the taxpayer is not entitled to a refund under sec_6015 unless the taxpayer made an over- payment-ie paid more than is owed for whatever rea- son or no reason at all 494_us_596 n see ordlock v commissioner t c pincite holding that a taxpayer entitled to innocent spouse relief was not entitled to a refund of joint tax_liabilities paid using community_property assets of the marital estate kaufman v commissioner tcmemo_2010_89 declining sec_6015 refund when funds were paid_by deceased husband’s estate rosenthal v commissioner tcmemo_2004_89 it also must be shown that the payments were not made with the joint_return and were not joint payments or payments that the nonrequesting spouse made this conclusion is con- sistent with revproc_2003_61 sec_4 c b pincite in which the irs stated in a case involving an underpayment of income_tax a requesting spouse is eligible for a refund of separate payments that he or she made after date if the requesting spouse establishes that he or she provided the funds used to make the payment for which he or she seeks a refund emphasis added accordingly if we assume arguendo that ms minihan is eligible for relief under sec_6015 the issue for decision is whether the irs’s levy on the joint bank of america account to satisfy mr minihan’s tax_liability can constitute an overpayment by ms minihan entitling her to a refund if so then relief might be available to ms minihan and we would therefore need to determine whether she is entitled to equitable relief under sec_6015 verdate 0ct jun jkt po frm fmt sfmt v files minihan sheila united_states tax_court reports iii the parties’ contentions the irs contends that the account it levied upon was a joint account and that the proceeds from the levy satisfied the entire liability at issue since massachusetts law gives either owner of a joint account the right to withdraw the entire account balance the irs asserts that the levy was proper and as a result ms minihan is not entitled to a refund the irs argues that ms minihan is not entitled to a refund because the bank of america levy payments came from intervenor’s assets or joint assets but not petitioner’s separate assets in response ms minihan contends that the account was a special account established during her and mr minihan’s divorce to fund their children’s education she claims that neither mr minihan nor she could withdraw any amount without the other’s consent accordingly ms minihan argues that the irs’s levy acquired property which the intervenor could not acquire unilaterally and consequently the amounts levied cannot constitute solely payments of the intervenor additionally ms minihan argues that the levy was not a joint payment because the irs levy was non- consensual instead ms minihan argues that given the nature of the account a portion of the levy amounts to a separate payment by ms minihan giving rise to an over- payment by ms minihan and entitling her to a refund for the reasons explained below we hold that a portion of the account did indeed constitute separate funds of ms minihan that might be refunded to her if she proves that she is enti- tled to relief under sec_6015 iv analysis a identifying a separate payment the requirement of revproc_2003_61 supra that a petitioning spouse make a separate payment or pro- vide the funds used to pay the joint tax_liability in order to be entitled to a refund under sec_6015 is in accord with sec_6402 which requires inter alia that in order to obtain a refund a person must make an overpayment the analysis of whether a payment is a separate payment is straightforward when payments are voluntary or if involun- verdate 0ct jun jkt po frm fmt sfmt v files minihan sheila minihan v commissioner tary eg by levy when the payments are from property owned by only one spouse see leissner v commissioner tcmemo_2003_191 allowing a refund when a payment resulted from a levy on the taxpayer’s solely owned ira account the analysis gets considerably murkier when as is the case here the payment arises from a levy on jointly owned property the irs attempts to simplify the analysis by arguing that ms minihan could not make a separate payment of the levied property if the irs properly levied against mr minihan and the money taken was not separately owned but jointly owned the irs was barred from making involuntary collec- tions from ms minihan by sec_6015 which pro- vides that no levy shall be made against the individual requesting equitable relief under subsection f until the decision of the tax_court has become final the irs therefore set up a separate_account for mr minihan and effected the levy at issue in order to collect from him that being the case the irs argues in effect that if the levy was proper under sec_6331 and was not barred by sec_6015 because the property seized was co-owned by a taxpayer from whom the irs was allowed to collect here mr minihan then by definition the levied property was not the separate_property of the other co-owner ms minihan we disagree with the irs’s contention and conclude that the relevant inquiry is whether under state law ms minihan has a surviving separate legal_interest in the levied assets this conclusion is based on the following b provisional nature of sec_6331 congress has granted the secretary_of_the_treasury and consequently the irs powerful tax collection tools not the least of which is the power granted in sec_6331 to levy on a delinquent taxpayer’s property sec_6331 provides that i f any person liable to pay any_tax neglects or refuses to pay it shall be lawful for the secretary to collect such tax by levy upon all property and rights to prop- erty belonging to such person applying sec_6331 the supreme court held in 472_us_713 verdate 0ct jun jkt po frm fmt sfmt v files minihan sheila united_states tax_court reports that the irs can lawfully levy on a joint bank account to sat- isfy one account holder’s individual tax_liability under state law the taxpayer had an unconditional right to withdraw the entire joint account even though the taxpayer was only one of three owners the supreme court held that since the tax- payer had a state law right to withdraw the entire account the irs as a creditor could withdraw the entire account under federal_law ie sec_6331 notwithstanding state collec- tion law that may exist id pincite however the supreme court’s holding that the levy was lawful did not end its discussion of the nondelinquent co- owner’s subsequent claims on the levied funds the supreme court discussed as follows the provisional nature of a sec_6331 levy the final judgment in a levy action settles no rights in the property sub- ject to seizure 465_fsupp_83 mass other claimants if they have rights may assert them congress recognized this when the code’s summary-collection procedures were enacted s rep no 89th cong 2d sess u s code cong admin news p and when it provided in sec_7426 of the code sec_7426 that one claiming an interest in prop- erty seized for another’s taxes may bring a civil_action against the united_states to have the property or the proceeds of its sale returned the court in 461_us_677 recog- nized what we now make explicit that sec_6331 is a provisional remedy which does not determine the rights of third parties until after the levy is made in postseizure administrative or judicial hearings nat’l bank of commerce u s pincite fn ref omitted thus the supreme court made a distinction between the question whether the irs could properly proceed with a levy in answer to which it allowed the irs to proceed and the question whether claimants ie joint owners other than the debtor thereafter could nonetheless try to get money back in answer to which it held that they could make claims-for instance in district_court under sec_7426 or administra- tively under sec_6343 although the instant case arises in a sec_6015 claim for relief-not the context of nat’l bank of commerce-the rea- in 472_us_713 the arkansas state collection law at issue did not allow a creditor to subrogate to the position of the debtor with regard to the debtor’s power to withdraw the entire joint account balance verdate 0ct jun jkt po frm fmt sfmt v files minihan sheila minihan v commissioner soning of that case would still appear to be applicable a law- ful levy under sec_6331 does not extinguish a third party’s rights in levied property c refund of levied property under sec_6015 first however we must determine whether the rights of an innocent spouse who claims a refund under sec_6015 survive post-levy in the same way that the rights of a sec_7426 or sec_6343 wrongful_levy claimant survive in 550_us_429 the supreme court held that a_trust which claimed an interest in money the irs levied to satisfy beneficiaries’ tax_liabilities cannot maintain a refund_suit under u s c sec_1346 when the trust missed the deadline to bring a sec_7426 wrongful_levy action id the supreme court concluded that sec_7426 was the trust’s exclusive remedy id accordingly we consider whether the holding of ec term of years trust-that an available wrong- ful levy claim under sec_7426 precludes a subsequent refund claim-might apply to preempt an innocent spouse’s refund claim under sec_6015 since we conclude that it does not we do not need to address whether ms minihan could have pursued a wrongful_levy action under sec_7426 the supreme court in ec term of years trust u s pincite followed the axiom that ‘a precisely drawn detailed statute pre-empts more general remedies’ to hold that a refund claim under u s c sec_1346 the general remedy is precluded by sec_7426 the precisely drawn remedy in the context of a third party’s claim_for_refund of property wrongfully levied upon however ms minihan’s claim for a refund-an innocent spouse remedy under sec_6015 -is distinguishable from the tax_refund claims under u s c sec_1346 this present case is distinguishable from 126_tc_47 aff ’d 533_f3d_1136 9th cir which held that a taxpayer entitled to innocent spouse relief is not entitled to a refund after joint tax_liabilities were collected from community_property assets the present case deals with a sec_6331 levy on a jointly owned bank account rather than a sec_6321 lien on community_property as was the case in ordlock the presence of a sec_6331 levy in this case directly implicates the supreme court’s holding in nat’l bank of com- merce furthermore the distinction between joint assets and community_property is significant because for the purpose of creditors the marital community estate is akin to a separate_entity whereas a jointly owned asset is simply an asset in which a debtor has an interest see cal fam code sec west verdate 0ct jun jkt po frm fmt sfmt v files minihan sheila united_states tax_court reports that were at issue in ec term of years trust unlike the statutes conferring tax_refund jurisdiction u s c sec_1346 and sec_1491 the statute that confers in- nocent spouse jurisdiction on the tax court- sec_6015 a -provides in addition to any other remedy provided by law the individual may peti- tion the tax_court and the tax_court shall have jurisdiction to deter- mine the appropriate relief available to the individual under this section emphasis added moreover sec_6015 provides that notwithstanding any other law or rule_of law other than sec_6511 sec_6512 sec_7121 or sec_7122 credit or refund shall be allowed or made to the extent attributable to the application of this section emphasis added congress by creating innocent spouse remedies in addition to any other remedy and by allowing refunds notwithstanding any other law or rule_of law expressly foreclosed the proposition that sec_7426 or sec_6343 could be the exclusive remedy for an innocent spouse seeking a refund of levied property in which she had an interest whether or not wrongful_levy claims under sec_7426 judicial claims or sec_6343 administrative claims were available to her ms minihan is permitted to claim a refund under sec_6015 to recover her share of levied property as she has done here d ms minihan’s rights in the levied property we now apply the foregoing principles to the facts of this case to decide whether ms minihan could be entitled to a refund under sec_6015 assuming arguendo that she is entitled to innocent spouse relief under sec_6015 the parties contend that the answer depends on whether the cf ordlock v commissioner t c pincite concluding that the notwithstanding provi- sion of sec_6015 does not take precedence over state community_property_laws which are necessary to define ownership in payments congress enacted sec_6015 as a means of expanding relief to innocent spouses see h_r conf rept no pincite 1998_3_cb_747 s rept no pincite 1998_3_cb_537 h_r rept no part pincite 1998_3_cb_373 with regard to sec_6015 the predecessor to sec_6015 the house report stated the tax_court may order refunds as appropriate where it determines that the spouse qualifies for relief and an overpayment exists as a result of the innocent spouse qualifying for such relief h_r rept no part supra pincite c b pincite verdate 0ct jun jkt po frm fmt sfmt v files minihan sheila minihan v commissioner levy on the bank of america account amounted to a sepa- rate payment by ms minihan ultimately ms minihan’s sec_6015 refund claim is a post-levy assertion of her rights in the levied property and an avenue for her to recover what may belong to her see nat’l bank of commerce u s pincite whether we use the terminology from revproc_2003_61 supra ie identifying separate pay- ments or the more general terminology used in nat’l bank of commerce u s pincite ie determin ing the rights of third parties after the levy is made the inquiry is the same we must determine whether ms minihan in fact had a separate interest in the bank of america account and if so whether that interest as against the irs sur- vived the levy we turn to massachusetts state law to answer these questions her separate interest in the joint bank account a party to a massachusetts joint bank account has the power to withdraw assign or transfer part or all of the funds in a joint account mass ann laws ch 167d sec_5 lexisnexis unlike a joint tenant of property held in a traditional joint_tenancy therefore a title holder of a joint bank account may effectively exercise control_over the entire_interest or any part of it and divest totally or par- tially the interest of the other heffernan v wollaston credit_union n e 2d mass app ct see also 189_f3d_28 1st cir holding that the rights conferred to a joint account_holder by massachusetts statutes and case law in fact give a joint account_holder legal_title in a joint account while a joint bank account establishes the rights of the co- depositors as between them and the bank it is not conclusive between the parties as to the account’s ownership ie the issue of who has equitable_title or real interest heffernan n e 2d pincite n the real interest of each joint the irs casts the issue in terms of separate assets rather than separate payment but for our purposes there is no meaningful distinction because the analysis of whether ms minihan made a separate payment turns on whether ms minihan had a distinct legal_interest in the bank account as determined under state law we presume that such an interest would also be a separate asset to the extent our conclusion regarding the irs’s terminology is incor- rect then the irs’s use of the term separate assets is misplaced because the only relevant inquiry is whether ms minihan made a separate payment that resulted in an overpayment see rosenthal v commissioner tcmemo_2004_89 verdate 0ct jun jkt po frm fmt sfmt v files minihan sheila united_states tax_court reports depositor may be determined in an action in equity id citing blanchette v blanchette n e 2d mass the determination of the interest in the deposits in the joint accounts is dependent primarily on what the intention of the parties was and this is a question of fact buckley v buckley n e 2d mass emphasis added see also campagna v campagna n e 2d mass milan v boucher n e mass rafuse v stryker no wl at mass super date accordingly we turn to mr and ms minihan’s intention regarding the account the money in the joint account came from the sale of the couple’s long-time marital house in which they had made a home together during almost two decades of marriage although the money to pay the mort- gage had come from the earnings_of mr minihan his earning potential depended on ms minihan’s making her contribu- tion to the household by keeping house raising the children and fulfilling the other responsibilities of the stay-at-home spouse most telling however is mr minihan’s testimony at trial when asked why on one occasion when he unilaterally with- drew from the account dollar_figure for himself he also withdrew dollar_figure for ms minihan mr minihan testified i did so because it was equitable that was-if one was going to take out dollar_figure the other one would take out dollar_figure mr minihan had every incentive in this case to minimize ms minihan’s claim on the funds in the joint account but even his testimony suggests that the parties intended that mr and ms minihan each had a 50-percent interest in the account notwithstanding that the initial source of the funds might be traced to mr minihan’s paycheck accordingly we conclude that under massachusetts law ms minihan had a 50-percent ownership_interest in the joint account her interest’s survival of the levy under nat’l bank of commerce the irs clearly has the right to levy on a delinquent taxpayer’s joint bank accounts similarly under massachusetts law other creditors can verdate 0ct jun jkt po frm fmt sfmt v files minihan sheila minihan v commissioner pursue collection of an individual debtor’s debts by levying on joint bank accounts held by the debtor and a third party prudential-bache sec inc v comm’r of revenue n e 2d mass r h white co v lees n e mass the deposit may be attached in a suit against either depositor however whether the creditor is the irs or someone else the inquiry does not end with the creditor’s right to attach a joint bank account because under massachusetts law nondebtor co-depositors have the right to intervene and assert their ownership interests against those creditors see r h white co n e pincite laubinger v dep’t of revenue n e 2d mass app ct the propriety of the creditor’s levy is one thing the right of a third party to assert a claim against the creditor for the property it seized is another thing in particular a co-depositor may bring a post-seizure action to establish his rights in seized property and seek a judgment against the seizing creditor for the amount of the joint account that the nondebtor co-depositor owned see colella v n easton sav bank no wl mass super date see also mass ann law ch sec_102 in colella the north easton savings bank exercised its right of setoff against a debtor’s joint bank account of which the plaintiffs were co-depositors after the north easton savings bank took the entire balance of the account by setoff the nondebtor co-depositor plaintiffs brought an action against the bank alleging inter alia the tort of conversion the massachusetts superior court in denying north easton savings bank’s motion for summary_judgment stated in sum a bank without the consent of co- depositors may not unilaterally seize and retain funds that may not be actually owned by the individual debtor colella wl at emphasis added since under massachusetts law north easton savings bank could not retain the funds the plaintiffs’ interest in the account sur- vived the seizure we have concluded that ms minihan was the owner of percent of the bank of america account after the irs levied money from the account in order to satisfy mr minihan’s tax debt any interest ms minihan had in the seized money sur- vived under massachusetts law see id an available remedy for ms minihan to establish and retrieve her share of the verdate 0ct jun jkt po frm fmt sfmt v files minihan sheila united_states tax_court reports levied funds is a refund claim under sec_6015 ms minihan has established her 50-percent interest in the account and she is therefore entitled under sec_6015 to a refund of any of her share of the money the irs seized from the joint account if and to the extent she is granted relief under sec_6015 v conclusion the irs is not entitled to judgment as a matter of law with regard to ms minihan’s potential claim for a refund under sec_6015 as result there remains for trial the issue of whether ms minihan is entitled to relief under sec_6015 to reflect the foregoing an appropriate order will be issued f verdate 0ct jun jkt po frm fmt sfmt v files minihan sheila
